In an action for a divorce and ancillary relief, the defendant appeals, as limited by his brief, from stated portions of an order of the Supreme Court, Nassau County (Janowitz, J.), dated January 17, 2013, which, without a hearing, inter alia, denied, as academic, that branch of his motion which was, in effect, for expanded pendente lite visitation with the parties’ child.
Ordered that the order is modified, on the facts and in the exercise of discretion, by deleting the provision thereof denying, as academic, that branch of the defendant’s motion which was, in effect, for expanded pendente lite visitation with the parties’ child, and substituting therefor a provision granting the motion to the extent of awarding the defendant, pendente lite, four weeks of summer visitation with the parties’ child, and *663otherwise denying that branch of the motion; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements.
Under the circumstances of this case, the Supreme Court improvidently exercised its discretion in denying that branch of the defendant’s motion which was, in effect, for expanded pendente lite visitation with the parties’ child. On this record, the best interests of the subject child (see generally Eschbach v Eschbach, 56 NY2d 167, 171 [1982]) would be served by granting the motion to the extent of awarding the defendant, pendente lite, four weeks of summer visitation.
The defendant’s remaining contentions are either without merit or not properly before this Court. Rivera, J.P., Balkin, Leventhal and Cohen, JJ., concur.
Motion by the appellant, inter alia, for this Court to deem the forensic reports of Marvin Aronson and Paul Marcus to be part of the record on the appeal from the order dated January 17, 2013. By decision and order on motion of this Court dated April 16, 2013, that branch of the motion which was for this Court to deem the forensic reports of Marvin Aronson and Paul Marcus to be part of the record on the appeal from the order dated January 17, 2013, was held in abeyance, and was referred to the Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, and upon the argument of the appeal, it is
Ordered that the branch of the motion which was for this Court to deem the forensic reports of Marvin Aronson and Paul Marcus to be part of the record on the appeal from the order dated January 17, 2013, is denied. Rivera, J.P., Balkin, Leventhal and Cohen, JJ., concur.